FILED
                           NOT FOR PUBLICATION                                MAR 02 2012

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 10-50585

              Plaintiff - Appellee,              D.C. No. 2:05-cr-00211-DDP-1

  v.
                                                 MEMORANDUM*
DILLON SHAREEF, AKA Nuraldin
Shareef Karim, AKA Seal, AKA Dillon
Sherif,

              Defendant - Appellant.


                   Appeal from the United States District Court
                      for the Central District of California
                   Dean D. Pregerson, District Judge, Presiding

                      Argued and Submitted February 7, 2012
                               Pasadena, California

Before: REINHARDT, WARDLAW, and CALLAHAN, Circuit Judges.

       Dillon Shareef pleaded guilty to three counts of mail fraud under 18 U.S.C.

§ 1341 with enhanced penalties under 18 U.S.C. § 2326 for victimizing the elderly




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
as part of telemarketing fraud. He appeals his sentence of 171 months of

imprisonment. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      1.     The district court did not err when it refused to calculate and grant

time-served credit for Shareef’s incarceration in Canada and the United Kingdom

while he awaited extradition on these charges. “[D]istrict courts lack authority at

sentencing to give credit for time served.” United States v. Peters, 470 F.3d 907,

909 (9th Cir. 2006) (applying United States v. Wilson, 503 U.S. 329 (1992)).

“[T]he prerogative to grant credits in the first instance rests with the Attorney

General, acting through the Bureau of Prisons.” Id. at 909 (citing Wilson, 503 U.S.

at 333-35). Not only was there no error here, but the government has shown that

Shareef was accorded credit for time-served by the Bureau of Prisons.

      2.     The district court properly rejected Shareef’s request for a two-level

reduction in his offense level because he consented to extradition pursuant to

U.S.S.G. §5K2.0. The agreement regarding this potential reduction in offense

level was part of a plea offer that Shareef never accepted. Therefore, Shareef was

not entitled to the benefit of the proposed plea agreement. Cf. United States v.

Clark, 218 F.3d 1092, 1095 (9th Cir. 2000) (“Plea agreements are contractual in

nature and are measured by contract law standards.”).

      3.     The district court did not err when it calculated Shareef’s sentence

under U.S.S.G. §2F1.1 using a loss amount of $1.8 million. At sentencing, Shareef
explicitly withdrew the objection he had made to the higher loss amount set forth

in the Presentence Report. When the district court reduced the loss amount to $1.8

million, counsel stated that he did not dispute that amount. Claims of sentencing

errors that were forfeited at sentencing are reviewed for plain error. United States

v. Evans-Martinez, 530 F.3d 1164, 1167 (9th Cir. 2008). To determine whether

there was plain error, we apply the familiar test set out in United States v. Olano,

507 U.S. 725, 733 (1993). Here, there was no error, let alone a clear error affecting

substantial rights, in the district court’s determination of a loss amount that Shareef

agreed to at sentencing.

      AFFIRMED.